Order unanimously reversed, without costs, and petition dismissed. Memorandum: Paternity must be established by evidence that is "clear, convincing and entirely satisfactory”, something more than a mere •preponderance of the evidence (Matter of Piccola v Hibbard, 51 AD2d 674; Matter of Hawthorne v De Both 42 AD2d 827). In the case of a child born to a married woman, the law presumes the child is legitimate and petitioner must prove nonaccess by the husband during the period of conception (Matter of Hawthorne v De Both, supra; Matter of Gray v Rose 30 AD2d 138). The evidence in the present record does not meet these standards of proof. (Appeal from order of Oneida County Family Court—paternity.) Present—Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.